Citation Nr: 0924546	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  00-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.

2.  Entitlement to specially adapted housing or a special 
home adaption grant.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 
1987 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  That rating decision, in part, denied 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound.  A 
May 2002 rating decision denied the Veteran's claims for 
entitlement to specially adapted housing or a special home 
adaption grant, and automobile and adaptive equipment or 
adaptive equipment only.  Apeals have been properly perfected 
with respect to all of these issues.  Subsequently, the 
Veteran has moved to the jurisdiction of the RO in Jackson, 
Mississippi.

In May 2003, a hearing was held before Jacqueline E. Monroe, 
the Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  In February 2007, a second hearing was held 
before Susan S. Toth, the Veterans Law Judge who was 
designated by the Chairman to conduct that hearing.  Copies 
of the transcripts of both hearings are of record.

This appeal was previously before the Board in January 2004 
and July 2007 when it was remanded for additional 
development.  Regrettably, additional development is 
necessary.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


REMAND

As noted in the prior remand of July 2007, service connection 
is in effect for eight disabilities.  The Veteran's three 
disabilities which are assigned compensable disability 
ratings are:  degenerative disc disease of the lumbar spine 
with radiculopathy at a 60 percent disability rating; nerve 
palsy of the right upper (major) extremity at a 50 percent 
disability rating; and, bilateral epiphora at a 20 percent 
disability rating.  

Again, the Board notes that the Veteran's two primary 
disabilities are his lumbar disc disease and his right arm 
nerve palsy.  As a result of these, the disability picture he 
presents on casual observation is that he is paraplegic, 
being unable to walk, stand, or use his legs as a result of 
his service-connected low back disability, and that he has no 
use of his right arm and hand.  As a result, he presents as 
being confined to a motorized wheel chair with little use of 
his right hand and arm.  However, multiple examinations by VA 
and private physicians in both California and Mississippi 
have failed to find any physical reason for the severe 
disability picture presented by the Veteran.  Nerve 
conduction and EMG testing of both the upper and lower 
extremities on multiple occasions revealed essentially normal 
results which are not indicative of the paralysis exhibited 
by the Veteran.  X-ray and magnetic resonance imaging (MRI) 
examination reveal some degenerative disc disease of the 
lumbar spine, but again nothing severe enough to account for 
the presented paralysis of the legs.  Interestingly, physical 
examination on multiple occasions has revealed no atrophy of 
the muscles of the legs or right arm which would be expected 
based on the level of paralysis presented by the Veteran.  

There is such a vast gulf between the disability picture 
presented by the Veteran, and the level of disability which 
can be accounted for by the objective medical evidence of 
record that the Board ordered an additional VA examination, 
which was conducted in October 2008.  This was a psychiatric 
examination to ascertain if there was a psychiatric component 
to the Veteran's apparent paralysis.  Several examiners have 
suggested that a psychiatric examination would help resolve 
the question of the etiology of his paralysis.  
Unfortunately, this examination did not fully resolve the 
issue.  Moreover, the activities of daily living which the 
Veteran reported being able to carry out on the October 2008 
are vastly different from those indicated at the February 
2007 Board hearing or the May 2005 VA aid and attendance 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Moreover, the Board notes that not all requirements of the 
Board remand from January 2004 have been met.  The Board 
specifically requested that the VA examiner specifically 
comment on the medical conclusions reached in the VA 
examinations in October 1997, February 1998, March 1998, July 
1999, and January 2002.  This has not yet been done.  Remand 
orders of the Board confer on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). 

A September 2006 letter indicates that the Veteran received 
assistance through the independent living program which is 
managed through the VA Vocational Rehabilitation and 
Employment Office.  During the February 2007 hearing, the 
Veteran indicated recent home visits by personnel associated 
with this program.  Accordingly, this indicates that a file 
pertaining to this Veteran exists with the VA Vocational 
Rehabilitation and Employment Office.  Moreover, the 
September 2006 Supplemental Statement of the Case indicated 
that the Vocational Rehabilitation and Education file had 
been reviewed.  Accordingly, this file should be obtained and 
associated with the claims file before it is returned to the 
Board.  

Also, the Veteran's recent VA medical treatment records 
should be obtained.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Obtain the Veteran's VA Vocational 
Rehabilitation and Education file and 
associate it, or a complete copy of the 
contents of the file, with the claims 
file.  

2.  Obtain complete copies of all of the 
Veteran's VA treatment records from the 
Jackson, Mississippi VA medical system 
for the period of time from January 
August 2006 to the present.  

3.  The Veteran should be afforded 
another VA examination for aid and 
attendance.  The purpose of the 
examination is to obtain information as 
to whether the veteran's service-
connected disabilities cause loss of use 
of both feet or one hand and one foot, or 
blindness in both eyes, or cause the 
veteran to be permanently bedridden or so 
helpless as to be in need of regular aid 
and attendance.

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

In providing response to the following, 
the examiner should consider only the 
disabling effects of the Veteran's 
service-connected disabilities: (1) 
lumbar discogenic disease with 
radiculopathy to the left lower 
extremity, (2) nerve palsy of the right 
(major) upper extremity, (3) bilateral 
epiphora, (4) left shoulder separation, 
(5) sinusitis, (6) removal of the left 
testicle, (7) fracture of the right 
thumb, and (8) status post removal of 
lipoma of the left occipital area.  

The examination report should address 
whether the Veteran requires aid and 
attendance as a result of:

*	inability to dress or undress himself 
or to keep himself ordinarily clean 
and presentable;

*	frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this does not include 
the adjustment of appliances which 
normal persons would be unable to 
adjust without aid, such as supports, 
belts, lacking at the back, etc.);

*	inability to attend to the wants of 
nature;

*	inability to feed himself through 
loss of coordination of the upper 
extremities or through extreme 
weakness; or

*	incapacity, physical or mental, which 
requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. 
§ 3.352(a) (2008).

The examiner should also address whether 
there is (1) loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair; (2) loss 
of use of one hand and one lower 
extremity which so affects the functions 
of balance or propulsion so as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; 
(3) loss of use of one lower extremity 
together with residuals of organic 
disease or injury which so affect the 
functions of balance or propulsion so as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (4) blindness in both eyes, having 
only light perception.  For each comment 
requested above, the examiner should 
specifically provide a positive or 
negative response.  

The examiner should also state whether 
there is permanent loss of use of one or 
both feet and permanent loss of use of 
one or both hands.  For VA purposes, loss 
of use of a hand or foot will be held to 
exist when no effective function remains 
other than that which would be equally 
well served by an amputation stump at the 
site of election below the elbow or knee 
with use of a suitable prosthetic 
appliance.  Could the acts of grasping 
and manipulation or balance and 
propulsion be accomplished equally well 
by an amputation stump with prosthesis? 

The examiner should state whether or not, 
due solely to his service-connected 
disabilities, the Veteran is bedridden, 
where bedridden is that condition which 
through its essential character actually 
requires that the Veteran remain in bed.  
The fact that the Veteran may have 
voluntarily taken to bed or that a 
physician has prescribed rest in a bed 
for the greater or lesser part of the day 
to promote convalescence or cure will not 
suffice.

The examiner should state whether or not, 
due solely to his service-connected 
disabilities, the Veteran is so helpless 
as to need regular aid and attendance.

The VA examiner should specifically 
comment on the medical conclusions 
reached by VA examiners in October 1997, 
February 1998, March 1998, July 1999, 
January 2002, January 2005, May 2005, May 
2006 and October 2008.  The examiner 
should explain whether he or she agrees 
or disagrees with those conclusions based 
on his or her examination of the Veteran.  
A complete rationale should be provided 
for all opinions. 

5.  Following the above, readjudicate 
the Veteran's claims.  In this regard, 
ensure that the correct disability 
ratings and special monthly 
compensation ratings are reflected on 
the rating documents.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the Veteran and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	JACQUELINE E. MONROE	K. OSBORNE 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
                                                      SUSAN 
S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

